                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                HOT SPRINGS DIVISION


GREGORY L. MARKS                                                                     PLAINTIFF


v.                                    Case No. 6:18-cv-06080


OFFICER CHAVEZ, et al.                                                           DEFENDANTS


                                            ORDER

       Before the Court is the Report and Recommendation filed October 9, 2018, by the

Honorable Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.

ECF No. 6. Judge Bryant recommends that this matter be stayed and administratively terminated

until the pending state criminal charges against Plaintiff are resolved. The parties have not filed

objections to the Report and Recommendation and the time to object has passed. See 28 U.S.C. §

636(b)(1). Upon review, the Court adopts Judge Bryant’s Report and Recommendation in toto.

Accordingly, this matter is hereby STAYED and ADMINISTRATIVELY TERMINATED.

Plaintiff is advised that he may pursue his claims after the state criminal proceedings have

concluded by filing a motion to reopen this case.

       IT IS SO ORDERED, this 2nd day of November, 2018.


                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            United States District Judge
